 Case 2:19-cv-05449-JAK-JPR Document 68 Filed 12/12/19 Page 1 of 1 Page ID #:2295

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV19–5449-JAK (JPRx)                                                   Date   December 12, 2019
 Title          Soundgarden, et al. v. UMG Recordings, Inc.




 Present: The                 Jean P. Rosenbluth, United States Magistrate Judge
 Honorable
                    Bea Martinez                                                      CS 12/1219
                    Deputy Clerk                                          Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                          Attorneys Present for Defendant:
                Mark H. Hatch-Miller                                            Deborah L. Stein


 Proceedings:              (IN COURT): Plaintiffs’ Second Motion to Compel Discovery From
                           Defendant (held via telephonic)

         Case is called. Counsel make their appearances. Court addresses parties. Argument heard.

       For the reasons stated on the record at the hearing, the Court DENIES Plaintiffs’ motion
to compel a further response to interrogatory 3 as moot. The Court GRANTS the motion as to
interrogatory 4 as follows: no later than 10 days from the date of the hearing, Defendant must
provide Plaintiffs with a revised version of the “file” referred to at the hearing, winnowed down
to eliminate all “lost assets” that are not “original music recordings.” That is, it should not
include lost assets like video recordings or artwork. The parties must then promptly meet and
confer to address the other issues with the file raised by Plaintiffs at the hearing.




         cc: Judge Kronstadt




                                                                                                     :     38

                                                               Initials of Preparer                 bm




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
